Filed 2/25/13 P. v. Barnes CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B243202

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA057069)
         v.

BRIAN GILBERT BARNES,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles,
Susan Speer, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, Richard B.
Lennon, under appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
                                       INTRODUCTION
       Defendant and appellant Brian Gilbert Barnes (defendant) pleaded no contest to a
charge of vehicular manslaughter (Pen. Code, § 192, subd. (c)(1)1). On appeal, appointed
counsel for defendant filed an opening brief in accordance with People v. Wende (1979)
25 Cal.3d 436 requesting that this court conduct an independent review of the record to
determine if there are any issues which if resolved in defendant’s favor would require
reversal or modification of the judgment. On October 30, 2012, we gave notice to
defendant that his counsel had failed to find any arguable issues and that defendant had
30 days within which to submit by brief or letter any grounds of appeal, contentions, or
arguments he wished this court to consider. We provided defendant with several
extensions of time, through and including February 15, 2013, within which to submit his
brief or letter. Defendant did not file a response brief or letter. After independently
reviewing the record, we affirm the judgment.


                                    BACKGROUND
       On March 12, 2009, defendant pleaded no contest to a charge of vehicular
manslaughter, alleged to have occurred on October 9, 2007, in violation of section 192,
subdivision (c)(1), and admitted an enhancement allegation for fleeing the scene of the
crime in violation of Vehicle Code section 20001, subdivision (c). The trial court
sentenced defendant to state prison for a term of 11 years, and awarded defendant 787
days of custody credit consisting of 525 days of actual custody credit and 262 days of
conduct credit.
       On or about June 27, 2012, defendant, acting pro se, filed a motion to correct
abstract of judgment contending that he should have been awarded, retroactively,
additional days of conduct credit pursuant to the version of section 4019 applicable at the
time of his motion. The trial court denied defendant’s motion, and defendant timely
appealed the order.

1
       All statutory citations are to the Penal Code unless otherwise noted.


                                             2
                                     DISCUSSION
       We have made an independent examination of the entire record to determine if
there are any other arguable issues on appeal. Based on that review, we have determined
that there are no arguable issues on appeal. We are therefore satisfied that defendant’s
counsel has fully complied with counsel’s responsibilities under People v. Wende, supra,
25 Cal.3d 436.


                                     DISPOSITION
       We affirm the order.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                 MOSK, J.


We concur:



              ARMSTRONG, Acting P. J.



              KRIEGLER, J.




                                             3